DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 2, 6, 7, 15 – 17, 21 – 23 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 6, 7, 15 – 17, 21 – 23 and 27 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 15 and 16, the primary reason for allowance is the inclusion of "and wherein acquiring the current execution environment information of the each of the execution devices comprises: acquiring the current computing capability value, a chip model, and the system environment information of each of the execution devices; and wherein determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where the current computing capability value is greater than or equal to a computing capability value threshold corresponding to the target algorithm, the chip model matches a reference chip model corresponding to the target algorithm, and the system environment information matches reference system environment information corresponding to the target algorithm; wherein acquiring the current computing capability value of the each of the execution devices comprises: determining a current computing capability value of the each of the execution devices based -2-Application No.: 15/733872 Filing Date:November 30, 2020 on a current central processing unit (CPU) idle ratio, a current graphics processing unit (GPU) idle ratio, and a current memory idle ratio of the each of the execution devices; and wherein determining the current computing capability value of the each of the execution devices based on the current CPU idle ratio, the current GPU idle ratio, and the current memory idle ratio of the each of the execution devices includes: for one of the execution devices except a reference execution device, multiplying a current CPU idle ratio of the execution device by a first ratio value to acquire a first number, multiplying a current GPU idle ratio of the execution device by a second ratio value to acquire a second number, multiplying a current memory idle ratio of the execution device by a third ratio value to acquire a third number, and determining a smallest value among the first number, the second number, and the third number as a current computing capability value of the execution device, wherein the first ratio value is a ratio of a CPU basic performance value of the execution device to a CPU basic performance value of the reference execution device, the second ratio value is a ratio of a GPU basic performance value of the execution device to a GPU basic performance value of the reference execution device, and the third ratio value is a ratio of a total memory capacity of the execution device to a total memory capacity of the reference execution device; and for the reference execution device, determining a smallest value among a current CPU idle ratio, a current GPU idle ratio, and a current memory idle ratio of the reference execution device as a current computing capability value of the reference execution device" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196